DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STACY A. MARGOLIN,
                              Appellant,

                                    v.

                  ESTATE OF BARBARA K. HERSH,
                            Appellee.

                              No. 4D21-483

                         [September 15, 2022]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura C. Burkhart, Judge; L.T. Case No.
50-2017-CP-005592-XXXX-SB.

   Stacy A. Margolin, Boulder, Colorado, pro se.

  Brian C. Valentine and Rae Lynn Mosier of The Law Office of
MosierValentine, PA, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.